People v Hilts (2017 NY Slip Op 07639)





People v Hilts


2017 NY Slip Op 07639


Decided on November 2, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 2, 2017

107506

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vALTON HILTS, Appellant.

Calendar Date: September 19, 2017

Before: Peters, P.J., Rose, Devine, Clark and Pritzker, JJ.


Kathryn S. Dell, Troy, for appellant.
Joel E. Abelove, District Attorney, Troy (Vincent J. O'Neill of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Rensselaer County (Young, J.), rendered February 11, 2015, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the third degree and waived his right to appeal. He was sentenced as a second felony offender, in accordance with the plea agreement, to a prison term of 4½ years, followed by two years of postrelease supervision, to run concurrently with a sentence he was currently serving. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., Rose, Devine, Clark and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.